Horton, J.,
dissenting: We confirmed the viability of the fireman’s rule in this jurisdiction based on public policy considerations. England v. Tasker, 129 N.H. 467, 529 A.2d 938 (1987); see Akerley v. Hartford Ins. Group, 136 N.H. 433, 437, 616 A.2d 511, 513 (1992). As stated by the majority, the rule provides that public safety officers may not “complain[] of negligence in the creation of the very occasion for their engagement.” England, 129 N.H. at 472, 529 A.2d at 941. In Gould v. George Brox, Inc., 137 N.H. 85, 623 A.2d 1325 (1993), we called’ for a “narrow but enlightened application of the fireman’s rule,” id. at 89, 623 A.2d at 1328, and recognized that every act of negligence damaging a public safety officer, while the officer wears his badge, is not covered by the fireman’s rule, id. at 89-90, 623 A.2d at 1328. This requires us to determine whether the “very occasion” for the engagement is involved in the negligent act. We recognized in Gould that there can be damaging acts of negligence in an “on duty” situation that lack the required nexus to the call to duty, and thus are not subject to the fireman’s rule. Id.
The majority finds that nexus and holds that the convenience store accident arose from the very occasion that gave rise to the call. Two bases for this finding are evident in the majority opinion: the fact that the negligent actor and the perpetrator triggering the response are one and the same, and the conclusion that the negligent actor’s actions-in the convenience store parking lot were an inextricable part of the “negligence” which created the occasion for the officer’s employment.
As to the former reason we did say in Gould that “[c]ommon sense tells us that it is the person whose conduct triggers the response who is immune from liability under a narrow but enlightened application of the fireman’s rule.” Id. at 89, 623 A.2d at 1328. Although this would seem to eliminate from application of the rule those negligent actors at the duty scene who did not trigger the response, it does not mean that all negligent acts of the triggering party are necessarily the very occasion for the response. Gould, itself, points out that acts of a non-triggering party would not be covered by the rule and states, “Nor would [policemen] be barred from recovery if the individual responsible for their presence engaged in subsequent acts of negligence or misconduct once the *317officer was on the scene.” Id. at 90, 623 A.2d at 1328 (quotation omitted). Thus, if the negligent act is the deed of the triggering party, but the negligent act is neither the very occasion for the response, nor directly connected thereto, then the rule does not come into play.
As to the latter justification upon which the majority relies for application of the rule, the inextricable linking of the negligent act with the “negligence” which created the occasion for employment, I respectfully disagree with the majority’s conclusion.
The proper analysis for determination of the rule’s applicability, in this case, is to measure whether the negligent act is a true part of the very occasion triggering the response. Where the conduct at the intersection triggered the response, injury during immediate pursuit or contemporary arrest would be within the rule. When the police officer leaves the scene, conducts another errand at the bank, engages in off-site investigation, and returns, there must be some causal link between the accident and the response. I perceive no real difference between this accident and one with a third party in the bank parking lot. There is no real nexus between the accident and the very occasion triggering the response.
Nor would this analysis violate public policy. The accident is hardly the crisis or danger the policeman is paid to confront. It would not be unfair to compensate the policeman for the injuries sustained. We would not expect the negligent actor to be put off from seeking police assistance because of a threat of motor vehicle negligence liability. See Akerley, 136 N.H. at 437, 616 A.2d at 513.
I would reverse the trial court’s dismissal of the declaratory judgment petition and remand for further proceedings.
BROCK, C.J., joins in the dissent.